WEBSTER, Judge,
specially concurring.
I concur in Judge Ervin’s analyses and conclusions in all respects, save one. I am unable to agree with the analysis, contained in part B of the opinion, which addresses deduction by the Public Service Commission of $187,379.00 from Sunshine’s rate base due to markup and profit paid to Water Utilities, Inc., during the years 1983-1987. In my opinion, the discussion at that point incorrectly states the law relating to the circumstances which will permit relief from a stipulation. See Fawaz v. Florida Polymers, 622 So.2d 492, 496 (Fla. 1st DCA 1993) (Webster, J., dissenting). However, I am, nevertheless, able to concur in Judge Ervin’s conclusion as to that issue because, in my opinion, the record does not contain competent substan*313tial evidence to support the Commission’s decision.